Name: 94/602/EC: Decision No 151 of 22 April 1993 concerning the application of Article 10a of Regulation (EEC) No 1408/71 and of Article 2 of Regulation (EEC) No 1247/92
 Type: Decision
 Subject Matter: social protection;  documentation;  demography and population;  migration;  labour market;  employment
 Date Published: 1994-09-19

 Avis juridique important|31994D060294/602/EC: Decision No 151 of 22 April 1993 concerning the application of Article 10a of Regulation (EEC) No 1408/71 and of Article 2 of Regulation (EEC) No 1247/92 Official Journal L 244 , 19/09/1994 P. 0001 - 0017DECISION No 151 of 22 April 1993 concerning the application of Article 10a of Regulation (EEC) No 1408/71 and of Article 2 of Regulation (EEC) No 1247/92 (94/602/EC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS, Having regard to Article 81 (a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community under which it is made responsible for dealing with all administrative questions arising from the provisions of Regulation (EEC) No 1408/71 and of subsequent Regulations, Having regard to Article 2 (1) of Council Regulation (EEC) No 574/72 of 21 March 1972, under the terms of shich it shall draw up the models of certificates, certified statements, declarations, applications and other documents necessary for the application of the Regulations, Having regard to Council Regulation (EEC) No 1247/92 of 30 April 1992 amending Regulation (EEC) No 1408/71, Whereas the aformentioned Regulation institutes a system of coordination which differs from that provided for by Regulation (EEC) No 1408/71 and takes account of the particular characteristics of the special non-contributory benefits; Whereas under the terms of Article 10a inserted in Regulation (EEC) No 1408/71, the aformentioned special benefits, notwithstanding the provisions of Article 10 and of Title III of the same Regulation, shall be awarded exclusively under the legislation of the Member State where the persons referred to are resident, provided that these benefits are listed in Annex IIa; such benefits shall be granted by and at the expense of the institution of the place of residence; taking account, where appropriate of periods of employment, self-employment or of residence completed in the territory of any other Member State of any benefits listed in one of the points of Article 4 (1) of the aformentioned Regulation or of the fact that the disability or invalidity was diagnosed for the first time in the territory of another Member State; Whereas, on the other hand, these same benefits may be awarded or continue to be paid transitionally under the conditions set out in Article 2 of Regulation (EEC) No 1247/92, to the persons concerned who reside in or have transferred their residence to the territory of a Member State other than the competent Member State; Whereas, it would seem appropriate for practical reasons and in order to facilitate the administration and the award of these benefits to make reference mutatis mutandis to certain implementing provisions laid down in the Articles of Regulation (EEC) No 1408/71 other than Article 10 or the Articles of Title III and in Regulation (EEC) No 574/72, to the extent that they do not effect the conditions for the acquisition, retention or recovery of the right to the aforesaid benefits or the determination of the amount thereof; Whereas, furthermore, the acquisition of the right to the aforesaid benefits is frequently subject, in the national legislations in question, to a means test; Whereas, there is consequently good reason for drawing up a new form E 601 rendering possible the determination of the amount of income of the person concerned, of his spouse and/or of members of his family in any other Member State, in the case where in order to apply national legislation, the institution concerned is required to contact one or more other institutions or bodies competent in this matter; Whereas, consequently, it is necessary to make provision for an Annex to this Decision listing the institutions responsible for providing the abovementioned information; Whereas the acquisition of the right to the aforementioned benefits is sometimes subject to the completion of periods of employment, self-employment or of residence; and that it is likewise necessary to draw up a form E 602 rendering possible the aggregation of the periods provided for in Article 10a (2) of Regulation (EEC) No 1408/71; Whereas the language in which the forms are issued is stipulated in recommendation No 15 of the Administrative Commission; Whereas, finally, it is important, as far as the amount of the abovementioned resources is concerned, that provision be made for the determination of rates of conversion of currencies to be used; HAS DECIDED AS FOLLOWS: 1. The provisions of Articles 84, 85, 86, 87 and 88 of Regulation (EEC) No 1408/71 and the provisions of Articles 40, 51 (1), 59, 105, 106, 110, 115 and 121 of Regulation (EEC) No 574/72 shall apply mutatis mutandis in respect of the special non-contributory benefits mentioned in Article 4 (2a) of the Regulation. 2. Where the award of the special benefits in question is subject to a means test, the competent institution may, under the conditions and within the limits provided for by the legislation which it administers, request the institution of each Member State likely to be involved in this matter to provide it with information concerning the amount of income received by the person concerned, by his spouse and/or by members of his family in the other Member State in accordance with the attached model form E 601. The institution from which the information has been requested shall complete the form, giving all the data to which it has access in the context of its national legislation. 3. The institutions of the Member States called upon to provide the information concerning the amount of income referred to in paragraph 2 of this Decision shall be listed in the Annex. If the information requested cannot be certified by the institution receiving the form, the person concerned, or his spouse and/or members of his family shall, where appropriate, submit a certified statement provided the person concerned is resident in the Member State to which the form has been sent. This statement shall be returned together with the form by the competent institution. 4. For the purpose of taking account of the income received by the person concerned in the other Member State, the competent institution shall convert into its currency the amount indicated by the institution of the other Member State and/or the certified statement, using the rate of conversion referred to in Article 107 (1) of Regulation (EEC) No 574/72. The rate of conversion to be taken into consideration shall be that which is applicable on the date of calculation or revision of the benefits. 5. Where the right to the special benefits in question is subject to the completion of periods of employment, self-employment or of residence, the competent institution may request the institution of each Member State for information concerning the periods completed in that Member State in accordance with the attached form E 602. If the information requested cannot be certified by the institution receiving the form, the person concerned shall submit a certified statement provided that he is resident in the Member State to which the form has been sent. This certified statement shall be returned together with the form by the competent institution. 6. The competent authorities of the Member States shall provide the competent institutions concerned with the forms referred to in paragraphs 2 and 5 of this Decision. These forms shall be available in the official languages of the Community and laid out in such a manner that the different versions are perfectly superposable, thereby making it possible for each person or body to which a form is addressed to receive the form printed in their own language. 7. This Decision shall apply from the first day of the month following its publication in the Official Journal of the European Communities. It shall take effect from the entry into force of Regulation (EEC) No 1247/92. The Chairman of the Administrative Commission Poul VORRE ANNEX (paragraph 3 of the Decision) 1. Belgium - Old-age, death (pensions): Office national des pensions/Rijksdienst voor pensioenen (National Pension Office, Brussels), - Family benefits: Office national des allocations familiales pour travailleurs salariÃ ©s/Rijksdienst voor kinderbijslag voor werknemers (National Family Allowances Office for Employed Persons, Brussels), - Invalidity benefits: MinistÃ ¨re de la prÃ ©voyance sociale/Ministerie van Soziale Voorzorg (Minister of Social Welfare). 2. Denmark Socialministeriet (Ministry of Social Affaires), Copenhagen. 3. Germany The liaison body concerned. 4. Spain - For non-contributory old-age pensions and invalidity pensions: Instituto Nacional de Servicios Sociales (National Institut of Social Services), - For non-contributory family benefits: Direcciones Provinciales del Instituto Nacional de la Seguridad Social (Provincial Directorates of National Institut of Social Security). 5. France (a) For the amount of resources: - For persons under 60 years: - As a general rule, Caisse primaire d'assurance maladie du lieu de rÃ ©sidence (local sickness insurance fund of the place of residence, - Caisse gÃ ©nÃ ©rale de sÃ ©curitÃ © sociale du dÃ ©partement d'outre-mer de rÃ ©sidence (general social security fund of the overseas department of residence) (Martinique, Guadeloupe, Guyana, Reunion). - For persons 60 years and over: - As a general rule, Caisse rÃ ©gionale d'assurance maladie (regional sickness insurance fund) (old-age branch) of the place of residence, - Caisse rÃ ©gionale d'assurance vieillesse (regional old-age insurance fund), Strasbourg, for the Alsace region (Bas-Rhin, Haut-Rhin and Moselle), - Caisse nationale d'assurance vieillesse des travailleurs salariÃ ©s (National old-age insurance fund for employed persons) for the Paris region, - Caisse gÃ ©nÃ ©rale de sÃ ©curitÃ © sociale du dÃ ©partement d'outre-mer de rÃ ©sidence (general social security fund of the overseas department of residence) (Martinique, Guadeloupe, Guyana, Reunion). (b) For the periods completed: - Caisse nationale d'assurance vieillesse des travailleurs salariÃ ©s (National old-age insurance fund for employed persons), Paris. 6. Greece Ã aeÃ ±Ã µÃ ¬Ã ¡ Ã Ã ¯Ã ©Ã ­Ã ¹Ã ­Ã ©Ã ªÃ ¾Ã ­ Ã Ã ³oeÃ ¡Ã «ssÃ ³aaÃ ¹Ã ­ (IKA) (Social Insurance Institute), Athens. 7. Ireland EC Records Section, Department of Social Welfare, Dublin. 8. Italy Istituto nazionale della previdenza sociale (National Social Welfare Institution), provincial offices. 9. Luxembourg Fonds national de solidaritÃ © (National Solidarity Fund), Luxembourg. 10. The Netherlands Sociale Verzekeringsbank (Social Insurance Bank), Postbus 1100, 1180 BH Amsterdam (Amstelveen). 11. Portugal - For the continent: Centro Regional de SeguranÃ §a Social (Regional social security centre) where the person concerned resides, - For the autonomous region of Madeira: DirecÃ §Ã £o Regional de SeguranÃ §a Social (Regional directorate of social security), Funchal, - For the autonomous region of The Azores: DirecÃ §Ã £o Regional de SeguranÃ §a Social (Regional directorate of social security), Angra do Heroismo. 12. United Kingdom - The Overseas Benefits Directorate, Longbenton, Newcastle upon Tyne, NE98 1YX, England, - For persons residing in Northern Ireland: Social Security Agency, Castle Court, Royal Avenue, Belfast, B21 1DF, Northern Ireland. E 601>START OF GRAPHIC>Social Security Regulationson page 31REQUEST FOR INFORMATION CONCERNING THE AMOUNT OF INCOME RECEIVED IN A MEMBER STATE OTHER THAN THE COMPETENT MEMBER STATE (Special non-contributory benefits) Reg. 1408/71: Art. 10a Reg. 1247/92: Art. 2 A. Request for information If the institution competent for the award of special non-contributory benfits wishes to be informed of any income accruing to the person concerned in another Member State, it should complete two copies of part A and forward them to the institution of the other Member State mentioned in the Annex to Decision No 151. 1Receiving institution 1.1Name: 1.2Address (2): 2&square;Employed person&square;Pensioner&square;scheme for employed persons &square;Self-employed person&square;scheme for self-employed persons &square;other 2.1Surname (2a) 2.2ForenamesPrevious Names (2a)Place of birth (2b) 2.3Date of birthSexNationalityD.N.I. (2c) 2.4Address (2): 2.5Insurance No: 2.6Pension No: 2.7Period in respect of which information is requested: 3Data concerning any professional or trade activity pursued in the other Member State by the person named in section 2 3.1Employer 3.2Address (2) 3.3Self-employment 3.4Activity treated as an occupation within the meaning of Decision No 119: 4Spouse 4.1Name (2a) 4.2ForenamesMaiden name (2a)Place of birth (2b) 4.3Date of birthSexNationalityD.N.I. (2c) 4.4Pursues a professional or trade activity&square;yes (3)&square;no 4.5Address (2): 4.6Insurance No: ! 5Members of the family other than the spouse NameForenamesDate ofFamily rela-Place ofProfessionInsurance birthtionship (4)residence (5)No 6Competent institution 6.1Name: 6.2Address (2): 6.3Reference No of file: Stamp6.4Date: 6.5Signature: B. Information To be completed by the institution of a Member State other than the competent Member State (6). 7Type and amount of income during the period in question Amount 7.1Salaryperson named in section 2 spouse member(s) of the family (7) 7.2Other income deriving from a professionalperson named in section 2 or trade activityspouse member(s) of the family (7) 7.3Social security benefits (8)person named in section 2 spouse member(s) of the family (7) 7.4Movable assetsperson named in section 2 spouse member(s) of the family (7) 7.5Fixed assetsperson named in section 2 spouse member(s) of the family (7) 7.6Total amount of income for the period in question (9) 8Institution of the Member State other than the competent Member State (6) 8.1Name: 8.2Address (2): 8.3Reference No of file: 8.4Stamp8.5Date: 8.6Signature: " INSTRUCTIONS Please complete this form in block letters, writing on the dotted lines only. It consists of three pages, none of which may be left out even if it does not contain any relevant information. NOTES (1)Symbol of the country where part A of the form is completed: B = Belgium; DK = Denmark; D = Germany; GR = Greece; E = Spain; F = France; IRL = Ireland; I = Italy; L = Luxembourg; NL = the Netherlands; P = Portugal; GB = United Kingdom. (2)Street, number, post code, town, country, telephone number. (2a)In the case of Spanish nationals, state both names. In the case of Portuguese nationals, state all names (forenames, surname, maiden name) in the order of civil status in which they appear on the identity card or passport. (2b)In the case of Portuguese districts, state also the parish and the commune. (2c)In the case of Spanish nationals, indicate the number appearing on the national identity card (D.N.I.), if it exists, even if the identiy card is out of date. Failing this, state 'None`. (3)Specifiy the country and the place where the professional or trade activity is pursued. (4)Please indicate the relationship of each member of the family to the worker, using the following symbols: A=legitimate child. In Spain, a child born in wedlock (matrimonial) and a child born out of wedlock (non-matrimonial). B=legitimatized child C=adopted child D=natural child (it the form is completed for a male worker, the natural children must be mentioned only it the paternity or the worker's obligation to maintain them has been officially recognized) E=child of a spouse belonging to the worker's household F=grandchildren, brothers and sisters whom the person concerned has taken into his household; also the nephews and nieces to the third degree where the competent institution is a Greek institution G=other children belonging permanently to the household on the same footing as the worker's children (foster children) Other relationships (e.g. grandfather) must be written in full. If the child is married, divorced, or widowed, mention this in item 5. Please specifiy also whether a child has no father or mother, for the purpose of Greek institutions. (5)If a child resides at an address other than that stated in sections 2.4 or 4.5, please indicate below: Name and forenames: Address (2): (6)To be completed by the institution mentioned in the Annex to Decision No 151 (and, where appropriate, the Annex per country). If either all or part of the information requested cannot be confirmed by the institution, this form (and, where appropriate, the Annex) should be returned even though it has been left blank or only partially completed; where possible, it should be sent together with a certified statement containing the necessary information from the person or persons concerned. (7)If several members of the family are mentioned in section 5, specify the name, forename(s) and date of birth of the member(s) of the family referred to. (8)Specify the nature of the benefit in question. (9)Indicate whether the amount of income stated was before or after the deduction of social security contributions and before or after tax deductions. Where possible, state the net amount (after deduction of contributions and taxes). § E 601 Annex See Instructions and notes on page 3 of form E 601F1Income received during the period in question Claimant orSpouse beneficiary 1.1Pursuant to paid employment&square;YES&square;NO &square;YES&square;NO If YES, the duration of the professional or trade activity during the period in questionfrom to from to Total amount of gross salaries received 1.2Pursuant to self-employment&square;YES&square;NO &square;YES&square;NO If YES, the duration of the self-employment during the period in questionfrom to from to Nature of self-employment Total amount of income received from self-employed activities 1.3Pursuant to a substitute income (unemployment, sickness, maternity, accident at work, early retirement, . . .)&square;YES&square;NO &square;YES&square;NO If YES, the duration of the indemnification during the period in questionfrom to from to Type of substitute income Total amount of substitute income received 1.4Pursuant to a pension or allowance&square;YES&square;NO &square;YES&square;NO If YES, the duration of the receipt of the benefit during the period in questionfrom to from to Type of benefit Total amount of benefits received 1.5Other sources of income (financial income, benefits in kind, supplementary pension, . . .)&square;YES&square;NO &square;YES&square;NO Type of income Total amount of other sources of income $ F2 Claimant orSpouse beneficiary 2.1Property owned by the claimant or beneficiary and/or his spouse &square;YES&square;NO &square;YES&square;NO If YES, type of property (land, houses, movable assets, . . .) Present value of the property Area/district where this property is situated if it represents land or houses Does the claimant or beneficiary reside in a house or lodgings of which he is the owner?&square;YES&square;NO Does he let out part of the accomodation for hire?&square;YES&square;NO If YES, the present value of the part in question 2.2Property that has been gifted by the claimant or beneficiary and/or his spouse within the last 10 years (4) &square;YES&square;NO &square;YES&square;NO If YES, type of property (land, houses, fixed assets, . . .) Date when gifted Present value of this property Beneficiary of the gift (name, address, family relationship with the donor) 2.3Agricultural land farmed by the claimant or beneficiary and/or his spouse&square;YES&square;NO &square;YES&square;NO Area farmed % E 601 Annex See instructions and notes on page 3 of form E 601ELUK1Information concerning the financial position of the person concerned (1)1.1Income from work or benefits (2) 1.1.1Source 1.1.2Annual amount 1.1.3Firm or body 1.2Movable assets (2) (3) (4) 1.2.1Source 1.2.2Actual yield (annual) of capital 1.2.3Actual value of capital (3) 1.3Fixed assets (4) 1.3.1Officially registered value or real value 1.3.2Income 1.4Other sources of income or pension 2Information concerning family members residing in the residence of the person concernedSurnameForenamesDate of birthAvailable income or resources (1) (1)Figures for the year corresponding to the period mentioned in section 2 of form E 601. (2)The information concerning income provided by the United Kingdom represents the net figures after deduction of income tax, insurance contributions and certain levies in connection with work. The amount indicated does not take account of United Kingdom housing benefit or council tax benefit. (3)The information provided by the United Kingdom does not take account of the value of the property occupied by the person concerned. (4)As far as the information provided by the United Kingdom is concerned, the exact amount of the movable and fixed assets is probably not known to the receiving institution where the total amount of these assets belonging to the person concerned is less than £ 3 000. & E 601 Annex See instructions and notes on page 3 of form E 601B1Income received during the period fromtoClaimantSpouse oror beneficiarycommon law partner 1.1Pursuant to paid employment&square;YES&square;NO &square;YES&square;NO If YES, the duration of the paid employment during the period in questionfrom to from to Total amount of salary received 1.2Pursuant to self-employment&square;YES&square;NO &square;YES&square;NO If YES, the duration of self-employment during the period in questionfrom to from to Nature of self-employment Total amount of income received from self-employed activities during the period fromto 1.3Pursuant to social benefits other than retirement pensions and survivor's pensions (sickness, invalidity, unemployment, accidents at work, family allowances, allowances for handicapped persons, guaranteed income for elderly persons, . . .)&square;YES&square;NO &square;YES&square;NO If YES, the duration of the receipt of the benefits during the period in questionfrom to from to Type of social benefits Total amount of social benefits received 1.4Pursuant to a retirement pension or a survivor's pension&square;YES&square;NO &square;YES&square;NO If YES, the duration of the receipt of the pension during the period in questionfrom to from to Total amount of the pension 1.5Other income (supplementary pension, income from movable property, benefits in kind, . . .)&square;YES&square;NO &square;YES&square;NO Type of income Total amount of other income 2Fixed assets ClaimantSpouse oror beneficiarycommon law partner Property in respect of which the claimant or beneficiary and/or his spouse or common law partner is either the owner of the holder of a beneficial life interest&square;YES&square;NO &square;YES&square;NO If YES, type of legal connection (ownership, nueproprietÃ © (restricted ownership), beneficial life interest) Type of property (land, houses, . . .) Taxable income from each of these properties Area/district where these properties are situated Does the claimant or beneficiary occupy a dwelling in respect of which he, himself, his spouse or his common law partner is either the owner or the holder of a beneficial life interest?&square;YES&square;NO &square;YES&square;NO If YES, the taxable income of the dwelling occoupied / B3Transferred property ClaimantSpouse oror beneficiarycommon law partner Property that has been transferred either in return for payment or free of charge within the last 10 years by the claimant or beneficiary and/or his spouse or common law partner&square;YES&square;NO &square;YES&square;NO If YES, type of property (land, houses, movable assets, . . .) Date of transfer Value of property at the time of transfer Is the claimant or beneficiary and/or his spouse or common law partner in possession of the proceeds from the transferred property? &square;YES&square;NO &square;YES&square;NO If YES, what is the nature of these proceeds? What is the amount involved? ( >END OF GRAPHIC>E 602>START OF GRAPHIC>Social Security Regulationsand notes on page 3 of form E 6011 CONCERNING THE AGGREGATION OF PERIODS OF EMPLOYMENT, OF SELF-EMPLOYMENT OR OF RESIDENCE Special non-contributory benefits Reg. 1408/71: Art. 10a (2) Reg. 1247/92: Art. 2 The competent institution should complete part A of the form and send two copies to the institution of the Member State to whose legislation the person concerned was last subject. The latter institution should complete part B and return the form to the institution from which it received the form. If the form is drawn up at the request of the person concerned, the institution issuing the form should complete part B and give or send the form to the person concerned. Part A 1Receiving institution 1.1Name: 1.2Address (2): 2&square;Employed person&square;Pensioner&square;scheme for employed persons &square;Self-employed&square;scheme for self-employed persons &square;other 2.1Surname (2a) 2.2ForenamesPrevious names (2a)Place of birth (2b) 2.3Date of birthSexNationalityD.N.I. (2c) 2.4Address (2): 2.5Insurance No: 2.6Pension No: 3 With reference to a claim submitted by the insured person mentioned above, please indicate the periods of employment, of self-employment or of residence completed by him from to at (5) under the legislation of your country. 4Competent institution 4.1Name:Code No (3): 4.2Address (2): 4.3Stamp4.4Date: 4.5Signature: ! Part B To be completed by the Member State other than the competent Member State (4) 5 The person mentioned in section 2 completed &square;since 6The following periods of employment or self-employment: 6.1fromto 6.2fromto 6.3fromto 6.4fromto 6.5fromto 6.6fromto 6.7fromto 6.8fromto 6.9fromto 6.10fromto 7The following periods of residence: 7.1fromto 7.2fromto 7.3fromto 7.4fromto 7.5fromto 7.6fromto 7.7fromto 7.8fromto 7.9fromto 7.10fromto 8Institution completing part B 8.1Name: 8.2Address (2): 8.3Stamp8.4Date: 8.5Signature: " INSTRUCTIONS Please complete this form in block letters, writing on the dotted lines only. It consists of three pages, none of which may be left out even if it does not contain any relevant information. NOTES (1) Symbol of the country to which the institution which first completes the form belongs: B = Belgium; DK = Denmark; D = Germany; GR = Greece; E = Spain; F = France; IRL = Ireland; I = Italy; L = Luxembourg; NL = the Netherlands; P = Portugal; GB = United Kingdom. (2) Street, number, post code, town, country, telephone number. (2a) In the case of Spanish nationals, state both names. In the case of Portuguese nationals, state all names (forenames, surname, maiden name) in the order of civil status in which they appear on the identity card or passport. (2b) In the case of Portuguese districts, state also the parish and the commune. (2c) In the case of Spanish nationals, indicate the number appearing on the national identity card (D.N.I.), if it exists, even if the identity card is out of date. Failing this, state 'None`. (3) To be completed where possible. (4) To be completed by the institution referred to in the Annex to Decision No 151. If either all or part of the information cannot be confirmed, this form should be returned even though it has been left blank or only partially completed; where possible, it should be sent together with a certified statement containing the necessary information from the person or persons concerned. (5) Address or addresses of the person concerned during completion of the periods. § >END OF GRAPHIC>